Case: 6:19-cv-00030-CHB Doc #: 1-1 Filed: 01/30/19 Page: 1 of 2 - Page ID#: 6

01 14 19
 11
I
\i

                                           PULASKI CIRCUIT COURT
                                             DIVISION _ _ __                                                   "'
                                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                               0
                                CIVIl.... ACTION NO. 19-Cl·...,..._----                                        0

                                                                                                               't5
                                        (ELECTRON/CALLY FILEJJ)
                                                                                                               ~
                                                                                                               0
                                                                                                               0
           GEORGE HACKNEY                                                                 PLAINTIFF

           V.                                       COMPLAINT

           GElCO GE:NERAL INSURANCE COMPANY                                  bE FENDANT
                SERVE:     Alison Lundergan Grimes
                           Kentucky Secretary of State, as process agent for
                           GEICO Indemnity Company
                           c/o Mary Zarcone
                           One GEICO Center
                           Macon, GA 31295

                                                **********

                 Comes Plaintiff, George Hackney, by counsel, and for his cause of action against

           the Defendant, Gelco General Insurance Company, states as follows:

                 1.     Geico is an authorized foreign insurer whose statutory agent for the receipt

           of servke of process is Alison Lundergan Grimes, Kentucky Secretary of State, Summons

           Branch, 700 Capital Ave., Suite 86, Frankfort, Kentucky 40601, and whose designated

           corporate agent for the receipt of service of process is Mary Zarcone, One Geico Center,

           Macon, GA 312.95.

                 2.     On December 12, 2017, Plaintiff was insured by the Defendant through an

           automobile insurance policy which policy included underinsured motorists coverage.

                 3.     On Oecember12, 2017, in Pulaski County, Kentucky, Plaintiffwas injured in

           a motor vehicle collision, which collision was caused by the negligence of ·one Josh

           Blossner.

                 4.     As a result of the above-described collision, and as a result of the negligence

           of Josh Blossner, Plaintiff has Incurred and will in the future incur reasonable and
                                                (




                                                                                                              EXHIBIT

                                                                                                          i    A
Case: 6:19-cv-00030-CHB Doc #: 1-1 Filed: 01/30/19 Page: 2 of 2 - Page ID#: 7
01 14 19
 ,)




           necessary medical expenses, and has endured and will continue in the future to endurl:l
                                                                                                         "'c
                                                                                                         c
                                                                                                         0
                                                                                                         c
           pain of body and anguish of mind, all·to his damage in an amount sufficient to invoke the     0

                                                                                                         '0
                                                                                                         l:lc
           jurisdiction of this Court.                                                                   c
                                                                                                         0
                                                                                                         c

                    5.    At all relevant times Josh Blossnerwas an underinsured motorist within the

           tenor and meaning of KRS 304.20-020, and the automobile insurance policy described

           above;

                  6.      By reason of the above underinsured motorists insurance coverage, Geico

           is liable for the payment of all damages to the extent that same are in excess of Josh

           Blossner's available liability limits.
                                                                                    -,
                  WHERElFORE, the Plaintiff George ·Hackney demands judgment against the

           Defendant, Geico Generallnsurance Company, for a sum in excess of the minimum dollar

           amount necessary      to establish jurisdiction of this Court, pre-judgment interest, post"
           judgment interest, costs, tr~al by jury, and far any and all other relief to which he may

           appear properly entitled.

                                                            Respectfully submitted,

                                                            Albert B. McQueen, Jr.
                                                            Wilson & McQueen, PLLC
                                                            309 North Broadway
                                                            Lexington, KY 40508
                                                            Phone: (859) 253w2373
                                                            Fax: (859) 253-2360
                                                            abmcqueen@wmkylaw.com

                                                      BY:    /s/ Albert B. McQueen, Jr.
                                                            ATTORNEYS FOR PLAINTIFF
